Case 17-33560        Doc 33     Filed 03/25/19     Entered 03/25/19 16:38:02          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 33560
         Jason A Chavarria
         Nichole K Indovina
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/08/2017.

         2) The plan was confirmed on 01/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/27/2018.

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-33560            Doc 33        Filed 03/25/19    Entered 03/25/19 16:38:02                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $3,348.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                          $3,348.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $2,483.45
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $150.66
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $2,634.11

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 303 Emergency Physicians PLLC         Unsecured         190.00           NA              NA            0.00       0.00
 Ally Financial                        Secured       16,611.00     16,660.78        16,660.78           0.00       0.00
 Bank Of America                       Unsecured      1,898.00            NA              NA            0.00       0.00
 Becket & Lee                          Unsecured      1,414.00       1,443.85        1,443.85           0.00       0.00
 Bluegreen Corp                        Secured             0.00           NA              NA            0.00       0.00
 Chase Card                            Unsecured      1,891.00            NA              NA            0.00       0.00
 Chase Card                            Unsecured      1,536.00            NA              NA            0.00       0.00
 Chase Card                            Unsecured         468.00           NA              NA            0.00       0.00
 Citizens Bank NA                      Secured       22,705.00     22,188.21        22,188.21           0.00       0.00
 Credit Management Control             Unsecured         122.00           NA              NA            0.00       0.00
 Department Of Education               Unsecured     53,823.00     54,593.40        54,593.40           0.00       0.00
 Discover Financial Services           Unsecured      3,416.00       3,199.80        3,199.80           0.00       0.00
 Honorhealth                           Unsecured         488.00           NA              NA            0.00       0.00
 Lending Club Corp                     Unsecured      7,438.00            NA              NA            0.00       0.00
 Lending Club Corp                     Unsecured      2,609.00            NA              NA            0.00       0.00
 Midland Funding LLC                   Unsecured      2,140.00       2,080.40        2,080.40           0.00       0.00
 Midland Funding LLC                   Unsecured      1,372.00       1,321.08        1,321.08           0.00       0.00
 Northwest Community Hospital          Unsecured         916.00           NA              NA            0.00       0.00
 Quantum3 Group                        Unsecured         590.00        495.41          495.41           0.00       0.00
 Quicken Loans Inc                     Secured      210,922.00    209,301.29       209,301.29           0.00       0.00
 Quicken Loans Inc                     Secured        1,134.17       1,134.17        1,134.17           0.00       0.00
 Quicken Loans Inc                     Unsecured           0.00           NA              NA            0.00       0.00
 Rafael F Pena DDS                     Unsecured         790.00           NA              NA            0.00       0.00
 Resurgent Capital Services            Unsecured           0.00      7,177.92        7,177.92           0.00       0.00
 Resurgent Capital Services            Unsecured           0.00      2,673.56        2,673.56           0.00       0.00
 United States Dept Of Education       Unsecured     11,622.00     11,672.34        11,672.34           0.00       0.00
 United Student Aid Funds Inc (USAF)   Unsecured      3,669.00       3,683.07        3,683.07           0.00       0.00
 Wells Fargo Bank                      Secured        1,911.00       1,843.48        1,843.48        684.12      29.77




UST Form 101-13-FR-S (9/1/2009)
Case 17-33560        Doc 33      Filed 03/25/19     Entered 03/25/19 16:38:02             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $209,301.29              $0.00              $0.00
       Mortgage Arrearage                                 $1,134.17              $0.00              $0.00
       Debt Secured by Vehicle                           $38,848.99              $0.00              $0.00
       All Other Secured                                  $1,843.48            $684.12             $29.77
 TOTAL SECURED:                                         $251,127.93            $684.12             $29.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $88,340.83               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,634.11
         Disbursements to Creditors                               $713.89

 TOTAL DISBURSEMENTS :                                                                       $3,348.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
